Exhibit 10.19
OUTSIDE DIRECTORS
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
RESTRICTED STOCK UNITS GRANTED TO
OUTSIDE DIRECTORS PURSUANT TO THE 2005 STOCK PLAN
(Effective as of July 23, 2008)
I. INTRODUCTION
     The following terms and conditions shall apply to Restricted Stock Unit
Awards granted under the Plan to Outside Directors eligible to participate in
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any regulations and rules promulgated
thereunder and is subject to the terms of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.
II. RESTRICTED STOCK UNITS
     1. Award Agreement. A Restricted Stock Unit Award granted to an Outside
Director under the Plan shall be evidenced by a Restricted Stock Unit Agreement
to be executed by the Outside Director and the Corporation setting forth the
terms and conditions of the Restricted Stock Unit Award. Each Restricted Stock
Unit Agreement shall incorporate by reference and be subject to this Statement
of Terms and Conditions and the terms and conditions of the Plan.
     2. Terms and Conditions. The Administrator administering the Plan has
authority to determine the Outside Directors to whom, and the time or times at
which, grants of Restricted Stock Units will be made, the number of Units to be
awarded, and all other terms and conditions of such awards. With respect to
annual Restricted Stock Unit Awards granted to Outside Directors under the Plan,
such awards shall contain the following terms, conditions and restrictions.
          (A) Grant Date. Each Outside Director may be granted a Restricted
Stock Unit Award on the date of each annual meeting of stockholders. An Outside
Director that is elected to the Board between annual meetings of stockholders
may also be granted a Restricted Stock Unit Award on the date that the Board
determines in its sole discretion.
          (B) Number of Units. The number of Units granted for the annual grant
will be determined by dividing the closing stock price on the date of grant into
$150,000 (with any fractional Unit rounded up to the nearest whole Unit) so long
as the number of Units does not exceed 5,000 in any year. A newly elected
Outside Director may receive a prorated grant effective upon the date of his or
her election to the Board.
          (C) No Restrictions. Each Restricted Stock Unit Award granted to an
Outside Director will be fully vested on the date of grant.
     3. Dividend Equivalents. Dividend equivalents in respect of Restricted
Stock Units may be credited on behalf of an Outside Director to a deferred cash
account or converted into additional Restricted Stock Units, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award. Currently, dividend equivalents in respect of Restricted Stock Units
granted to Outside Directors are credited to a deferred cash account.
     4. Assignability. An Outside Director shall not be permitted to sell,
transfer, pledge, assign or encumber Restricted Stock Units, other than pursuant
to a qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act.
     5. No Stockholder Rights. Neither an Outside Director nor any person
entitled to exercise an Outside Director’s rights in the event of the Outside
Director’s death shall have any of the rights of a stockholder

1



--------------------------------------------------------------------------------



 



with respect to the Share Equivalents subject to a Restricted Stock Unit Award
except to the extent that a book entry has been entered in the records of the
Corporation’s transfer agent with respect to the underlying Shares upon the
payment of any Restricted Stock Unit Award as described in Section II.6 below.
     6. Time of Payment of Restricted Stock Units. Except as noted in
Section II.7 below, Restricted Stock Units granted to Outside Directors shall
not be paid until after the Outside Director’s separation from service with the
Corporation (“Automatic Deferral Requirement”). “Separation of service” shall
have the meaning provided under the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”). Payment shall be made in Shares in the
form of an appropriate book entry entered in the records of the Corporation’s
transfer agent recording the Outside Director’s unrestricted interest in the
number of Shares equal to the number of Share Equivalents subject to the
Restricted Stock Unit Award.
     7. Satisfaction of Director Stock Ownership Guidelines. For those Outside
Directors who have met the Director Stock Ownership Guidelines in effect at the
time, Restricted Stock Unit grants made on or after the date of the annual
meeting of stockholders held on July 23, 2008 shall not be subject to the
Automatic Deferral Requirement and such grants will be immediately converted
into Shares and distributed to the Outside Director; provided, however, that the
Outside Director may elect to defer receipt of the Shares underlying the
Restricted Stock Units.
     8. Deferrals of Restricted Stock Units. Deferrals of Restricted Stock
Units, whether elective or pursuant to the Automatic Deferral Requirement, shall
be subject to the terms and conditions of DCAP III.
III. MISCELLANEOUS
     1. No Effect on Terms of Service with the Corporation. Nothing contained in
this Statement of Terms and Conditions, the Plan or a Restricted Stock Unit
Agreement shall affect the Corporation’s right to terminate the service of any
Outside Director.
     2. Grants to Outside Directors in Foreign Countries. If an Outside Director
is not a United States citizen, the Board has the full discretion to deviate
from this Statement of Terms and Conditions in order to adjust a Restricted
Stock Unit Award to prevailing local conditions, including custom and legal and
tax requirements.
     3. Information Notification. Any information required to be given under the
terms of a Restricted Stock Unit Agreement shall be addressed to the Corporation
in care of its Secretary at McKesson Plaza, One Post Street, San Francisco,
California 94104, and any notice to be given to an Outside Director shall be
addressed to him or her at the address indicated beneath his or her name on the
Restricted Stock Unit Agreement or such other address as either party may
designate in writing to the other. Any such notice shall be deemed to have been
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered or certified and deposited (postage or registration or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under a Restricted Stock Unit Agreement,
shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
an Outside Director’s right, if any, to participate in and receive benefits from
and in accordance with the then current provisions of any benefit plan or
program offered by the Corporation.
     6. Withholding. Each Outside Director shall agree to make appropriate
arrangements with the Corporation and his or her employer for satisfaction of
any applicable federal, state or local income tax withholding requirements or
payroll tax requirements, if any is required.
     7. Successors. This Statement of Terms and Conditions and the Restricted
Stock Unit Agreements shall be binding upon and inure to the benefit of any
successor or successors of the Corporation. “Outside Director” as used herein
shall include the Outside Director’s Beneficiary.
     8. California Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Restricted Stock Unit Agreements shall
be governed by the laws of the State of California.

2



--------------------------------------------------------------------------------



 



CHIEF EXECUTIVE OFFICER
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO CHIEF EXECUTIVE
OFFICER PURSUANT TO THE 2005 STOCK PLAN
(As Amended through May 23, 2006)
I. INTRODUCTION
     The following terms and conditions shall apply to each Award granted on or
after May 23, 2006 under the Plan to an Employee eligible to participate in the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms of the Plan and of any Award made pursuant to the Plan. In
the event of any inconsistency between this Statement of Terms and Conditions
and the Plan, the Plan shall govern. Capitalized terms not otherwise defined in
this Statement of Terms and Conditions shall have the meaning set forth in the
Plan.
II. OPTIONS
     1. Option Notice and Agreement. An Option granted under the Plan shall be
evidenced by an Option Agreement setting forth the terms and conditions of the
Option, including whether the Option is an Incentive Stock Option or a
Nonstatutory Stock Option and the number Shares subject to the Option. Each
Option Agreement shall incorporate by reference and be subject to this Statement
of Terms and Conditions and the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Section V, an Option shall be exercisable
during the Option Period in accordance with the following vesting schedule:
(i) 25% of the Shares subject to the Option shall vest on the first anniversary
of the Grant Date; (ii) an additional 25% of the Shares shall vest on the second
anniversary of the Grant Date; (iii) an additional 25% of the Shares shall vest
on the third anniversary of the Grant Date; and (iv) the remaining 25% of the
Shares subject to the Option shall vest on the fourth anniversary of the Grant
Date. Notwithstanding the foregoing, the Administrator may specify a different
vesting schedule at the time the Option is granted and as specified in the
Option Agreement.
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Section V. No Option may be exercised for less
than 5% of the total number of Shares then available for exercise under such
Option. In no event shall the Corporation be required to issue fractional
shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:

1



--------------------------------------------------------------------------------



 



          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of employment or on the Termination Date, whichever
occurs first and in all cases the Option shall be exercisable only to the extent
that it was exercisable under the provisions of the foregoing Section II.4 at
the time of such termination of employment. If a Participant is absent from work
with the Corporation or an affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates due to his or her Long-Term Disability during
the Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option shall become fully exercisable and the Option Period
shall end three years after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:
               (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
               (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
               (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an affiliate is subsequently rehired prior to the expiration of
his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section II.5 shall be reduced by the number days between the date of the
Participant’s initial termination of employment and his or her re-hire date;
provided, however, that if the rehired Participant continues to be employed by
the Corporation or an affiliate for at least one year from his or her rehire
date, then the post

2



--------------------------------------------------------------------------------



 



termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (F) and shall not be adjusted as described above.
     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:
          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. The Participant may pay the Exercise Price,
in whole or in part, by tendering to the Corporation or its authorized
representative Shares which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares, which have been
owned by the Participant for at least six months prior to said tender, of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. In the event a Participant tenders Shares to pay the Exercise Price,
tender of Shares acquired through exercise of an Incentive Stock Option may
result in unfavorable income tax consequences unless such Shares are held for at
least two years from the Grant Date of the Incentive Stock Option and one year
from the date of exercise of the Incentive Stock Option. The Corporation or its
authorized representative may accept payment of the Exercise Price in the form
of a Participant’s personal check. Payment may also be made by delivery
(including by FAX transmission) to the Corporation or its authorized
representative of an executed irrevocable option exercise form together with
irrevocable instructions to an approved registered investment broker to sell
Shares in an amount sufficient to pay the Exercise Price plus any applicable
withholding taxes and to transfer the proceeds of such sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the Securities Act of 1933, as amended (the “Securities
Act”) and with respect to which no stop order suspending the effectiveness
thereof has been issued, and (2) any other sale of the Shares with respect to
which, in the opinion of counsel for the Corporation, such assurance is not
required to be given in order to comply with the provisions of the Securities
Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s unrestricted interest in the
purchased Shares; provided, however, that the time of such delivery may be
postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act; and (iii) any
Participant, who is a senior executive officer recommended by the Chief
Executive Officer and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.

3



--------------------------------------------------------------------------------



 



     8. No Shareholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a shareholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.
III. RESTRICTED STOCK
     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan, the
Restricted Stock Agreement and herein, the Corporation shall cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s interest in the Restricted Stock.
From and after the Grant Date, the Participant shall have absolute ownership of
such shares of Restricted Stock, including the right to vote and to receive
dividends thereon, subject to the terms, conditions and restrictions described
in the Plan, the Restricted Stock Agreement and this Statement of Terms and
Conditions.
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Agreement or this Statement of Terms
and Conditions.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse, shares of Restricted Stock granted to a Participant:
(i) shall not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its affiliates shall terminate for any reason (except as
otherwise provided in the Plan or in Section III.3(B)) be returned to the
Corporation forthwith, and all the rights of the Participant to such shares
shall immediately terminate. If a Participant is absent from work with the
Corporation or an affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all shares of stock granted to such
Participant pursuant to such Restricted Stock Award on the date of such
termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement to the contrary, if a Participant who has been in the continuous
employment of the Corporation or any of its affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation of
an affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Award
effective as of the date of the Participant’s Early Retirement.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.

4



--------------------------------------------------------------------------------



 



     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Administrator to pay to the Corporation in the year of such grant, any
federal, state or local taxes required to be withheld with respect to such
shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing shares of stock granted pursuant to a Restricted Stock
grant may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan, the Restricted Stock Agreement and this
Statement of Terms and Conditions.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, an
appropriate book entry recording the Participant’s interest in the unrestricted
Shares shall be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Agreement shall incorporate by reference and be subject
to this Statement of Terms and Conditions and the terms and conditions of the
Plan.
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement or this Statement of Terms and Conditions.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an affiliates (except as otherwise provided in the Plan or
in Section III.3(B) or (C)) prior to the lapse of the restrictions imposed on
the Award, the unvested Restricted Stock Units or Performance Shares shall be
returned to the Corporation, and all the rights of the Participant to such Share
Equivalents shall immediately terminate. If a Participant is absent from work
with the Corporation or an affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Unit Agreement or Performance Share Agreement to the contrary, if a
Participant who has been in continuous employment of the Corporation or any of
its affiliates since the Grant Date of a Restricted Stock Unit Award or
Performance Share Award ceases to be a bona fide

5



--------------------------------------------------------------------------------



 



employee of the Corporation of an affiliate by reason of Early Retirement, the
Administrator may, in its sole discretion (and subject to conditions deemed
appropriate in the circumstances), accelerate the vesting schedule of the
Participant’s Restricted Stock Units or Performance Shares effective as of the
date of the Participant’s Early Retirement.
     3. Dividend Equivalents. Dividend equivalents shall be credited in respect
of Restricted Stock Units and Performance Shares. Cash dividends shall be
credited on behalf of the Participant to a deferred cash account (in a manner
designed to comply with Code Section 409A). Stock dividends shall be converted
into additional Restricted Stock Units or Performance Shares, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award or Performance Shares, including the same vesting restrictions as the
underlying award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber such Restricted Stock Units or Performance Shares,
other than pursuant to a qualified domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act.
     5. No Shareholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a shareholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the payment of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Sections IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares in the form of a an appropriate book entry entered in the records
of the Corporation’s transfer agent recording the Participant’s unrestricted
interest in the number of Shares equal to the number of vested Share Equivalents
subject to the Restricted Stock Unit Award or Performance Shares. The foregoing
notwithstanding, the Participant may elect to defer payment of the Restricted
Stock Units in the manner described in Section IV.7.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be entitled to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. Each Participant must
indicate the percentage (expressed in whole percentages) he or she chooses to
defer of any payment he or she may be entitled to receive. If no notice is
given, the Participant shall be deemed to have made no deferral election. Each
deferral election filed with the Corporation shall become irrevocable in
accordance with the terms and conditions of the Corporation’s Deferred
Compensation Administration Plan II (DCAP II) (or any successor plan) and in
compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
     Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such shares or share equivalents shall be returned to the
Corporation and all of the rights of the Participant to such shares or share
equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any shares of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such shares of Restricted Stock, the
Restricted Stock Units or the Performance Shares, measured at the date such
shares or share equivalents vested.

6



--------------------------------------------------------------------------------



 



     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its affiliates:
          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its affiliates and obtained by the Participant
during the term of his employment, whether or not they are the Participant’s
work product. Examples of such confidential information or trade secrets
include, without limitation, customer lists, supplier lists, pricing and cost
data, computer programs, delivery routes, advertising plans, wage and salary
data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its affiliates intends or expects secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents or
information contained therein, upon termination of employment, whether pursuant
to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its affiliates at the time of the termination of the Participant’s employment
with the Corporation or its affiliates;
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its affiliates, or to breach any contract with the Corporation or
any of its affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its affiliates;
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its affiliates, at any time during the twelve months following
termination of employment with the Corporation.
The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.
Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Corporation’s Common Stock
ceases to be listed for trading on a national securities exchange (an
“Exchange”), any Option, Restricted Stock Award, Restricted Stock Unit Award, or
Performance Shares that are unvested on the effective date of the Change in
Control shall continue to vest according to the terms and conditions of such
Award, provided that such Award is replaced with an award for voting securities
of the resulting corporation or the acquiring corporation, as the case may be,
(including without limitation, the voting securities of any corporation which as
a result of the Change in Control owns the Corporation or all or substantially
all of the Corporation’s assets either directly or through one or more
subsidiaries) (the “Surviving Company”) which are traded on an Exchange (a
“Replacement Award”), which Replacement Award, (i) in the case of Options, shall
consist of options with the number of underlying shares and exercise price
determined in a manner consistent with Code Section 424(a) with vesting and any
other terms continuing in the

7



--------------------------------------------------------------------------------



 



same manner as the replaced Options; (ii) in the case of Performance Shares,
shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Unit Awards, shall consist of restricted
stock or restricted stock units with a value (determined using the Surviving
Company’s stock price as of the effective date of the Change in Control) equal
to the value of the Restricted Stock or Restricted Stock Unit Awards (determined
using the Corporation’s stock price as of the effective date of the Change in
Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the same time and manner as the replaced Award; provided,
however, that in the event of a termination by the Corporation without Cause or
by the Participant for Good Reason during the vesting period of any Replacement
Award, the Replacement Award shall immediately vest; and provided further that
upon the vesting date of each Replacement Award, in addition to the fully vested
Replacement Award, the Participant shall be entitled to receive a lump sum cash
payment equal to the decrease, if any, in the value of a share of the Surviving
Company’s stock from the effective date of the Change in Control (as increased
on a calendar quarterly basis using an annual interest rate, as of the last
business day of the calendar quarter, for zero-coupon U.S. government securities
with a constant maturity closest in length to the time period between the
effective date of the Change in Control and the date of the vesting of the
Replacement Award) to the time of vesting, multiplied by the total number of
shares or share equivalents subject to the options, restricted stock, or
restricted stock units in the Replacement Award. If Options, Restricted Stock
Awards, Restricted Stock Unit Awards, or Performance Shares that are unvested at
the effective time of the Change in Control are not replaced with Replacement
Awards, such Awards shall immediately vest and, in the case of Performance
Shares, shall vest based upon deemed attainment of target performance or actual
performance achieved, if greater.
     If as a result of a Change in Control, the Corporation’s Common Stock
continues to be listed for trading on an Exchange, any unvested Option,
Restricted Stock Award, or Restricted Stock Unit Award shall continue to vest
according to the terms and conditions of such Award and any Performance Shares
shall be replaced with Restricted Stock or Restricted Stock Units where the
number of such Restricted Stock or Restricted Stock Units shall be equal to the
number of Performance Shares assuming attainment of target performance or actual
performance achieved, if greater, as of the effective date of the Change in
Control with any restrictions on such Restricted Stock or Restricted Stock Units
lapsing at the end of the measuring period over which performance for the
replaced Performance Shares was to be measured prior to the granting of the
replacement Award; provided however, that, in the event of a termination by the
Corporation without Cause or by the Participant for Good Reason during the
vesting period of an Award, such Award shall immediately vest; and provided
further that upon the vesting date of each Award, in addition to the fully
vested Award, the Participant shall be entitled to receive a lump sum cash
payment equal to the decrease, if any, in the value of a Share of the
Corporation’s stock from the effective date of the Change in Control (as
increased on a calendar quarterly basis using an annual interest rate, as of the
last business day of the calendar quarter, for zero-coupon U.S. government
securities with a constant maturity closest in length to the time period between
the effective date of the Change in Control and the date of the vesting of the
award) to the time of vesting, multiplied by the total number of shares or share
equivalents subject to the Options, Restricted Stock, or Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
          (i) Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act), excluding the Corporation or any of its affiliates, a trustee
or any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

8



--------------------------------------------------------------------------------



 



          (iii) The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 50% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or
          (iv) The shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Corporation immediately prior to such transaction or series of
transactions.
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Subject to the terms of any employment
contract entered into by the Corporation and a Participant to the contrary, the
Corporation (or its affiliate which employs him) shall have the right to
terminate or change the terms of employment of a Participant at any time and for
any reason whatsoever.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements.
     3. Information Notification. Any information required to be given under the
terms of a Agreement shall be addressed to the Corporation in care of its
Secretary at McKesson Plaza, One Post Street, San Francisco, California 94104,
and any notice to be given to a Participant shall be addressed to him at the
address indicated beneath his or her name on the Agreement or such other address
as either party may designate in writing to the other. Any such notice shall be
deemed to have been duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified and deposited (postage
or registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under an Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Each Participant shall agree to make appropriate
arrangements with the Corporation and his or her employer for satisfaction of
any applicable federal, state or local income tax withholding requirements or
payroll tax requirements. With respect to the exercise of an Option, such
arrangements may include an election by a Participant to have the Corporation
retain some portion of the Stock acquired pursuant to exercise of the Option to
satisfy such withholding requirements. The election must be made prior to the
date on which the amount to be withheld is determined.
          If a qualifying election is made, then upon exercise of an Option, in
whole or in part, the Corporation will retain the number of Shares having a
value equal to the amount necessary to satisfy any withholding requirements.
Calculation of the number of Shares to be withheld shall be made based on the
closing price of the Stock on the New York Stock Exchange on the date that the
amount of tax to be withheld is determined. In no event, however, shall the
Corporation be required to issue fractional shares of Stock.
          The Administrator shall be authorized to establish such rules, forms
and procedures as it deems necessary to implement the foregoing.

9



--------------------------------------------------------------------------------



 



          With respect the vesting of an Award other than an Option, if the
Participant does not make an arrangement with Corporation and his or her
employer for satisfaction of the applicable income and withholding requirements
or social security requirements in advance of the vesting date, the Corporation
shall retain the number of Shares (that otherwise would have been payable to the
Participant) having a value equal to the amount necessary to satisfy any
withholding requirements. Calculation of the number of such Shares shall be as
described above.
     7. Successors. This Statement of Terms and Conditions and the Award
Agreements shall be binding upon and inure to the benefit of any successor or
successors of the Corporation. “Participant” as used herein shall include the
Participant’s Beneficiary.
     8. California Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Award Agreements shall be governed by
the laws of the State of California.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the Participant’s children in
equal shares, or if none, to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary.
     2. “Cause” means termination of the Participant’s employment with the
Corporation or an affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Board of
Directors of the Corporation (or its designee), is injurious to the Corporation,
its employees, or its customers.
     3. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation equals 65.
     4. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     5. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant, which shall not be affected by the
Participant’s incapacity due to physical or mental illness:
          (A) Any material change by the Corporation in the Participant ’s
functions, duties or responsibilities as President and Chief Executive Officer,
which change would cause the Participant ‘s position with the Corporation to
become of less dignity, responsibility, importance, or scope as compared to the
position and attributes that applied to the Participant immediately prior to the
Change in Control, or an adverse change in the Participant ’s title, position or
his obligation and right to report directly to the Board;
          (B) Any reduction in the Participant ’s base annual salary, MIP target
or Long Term Incentive compensation (LTI) targets, which LTI targets include
cash awards with performance periods greater than one year and equity based
grants, except for reductions that are equivalent to reductions applicable to
executive officers of the Corporation;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control;
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities;
          (E) Cancellation of the automatic renewal mechanism set forth in the
Participant’s Employment Agreement;

10



--------------------------------------------------------------------------------



 



          (F) If the Board removes the Participant as Chairman at or after a
Change in Control (or prior to a Change in Control if at the request of any
third party participating in or causing the Change in Control), unless such
removal is required by then-applicable law; or
          (G) A change in the majority of the members of the Board as it was
construed immediately prior to the Change in Control.
     6. “Grant Date” means the date the Administrator grants the Award.
     7. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability.
     8. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation.
     9. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     10. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.
     11. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     12. “Termination Date” means the date that an Option expires as set forth
in the Option Agreement.

11



--------------------------------------------------------------------------------



 



OFFICERS
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO OFFICERS
PURSUANT TO THE 2005 STOCK PLAN
(As Amended through May 23, 2006)
I. INTRODUCTION
     The following terms and conditions shall apply to each Award granted under
the Plan on or after May 23, 2006 to an Employee eligible to participate in the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms of the Plan and of any Award made pursuant to the Plan. In
the event of any inconsistency between this Statement of Terms and Conditions
and the Plan, the Plan shall govern. Capitalized terms not otherwise defined in
this Statement of Terms and Conditions shall have the meaning set forth in the
Plan.
II. OPTIONS
     1. Option Notice and Agreement. An Option granted under the Plan shall be
evidenced by an Option Agreement setting forth the terms and conditions of the
Option, including whether the Option is an Incentive Stock Option or a
Nonstatutory Stock Option and the number Shares subject to the Option. Each
Option Agreement shall incorporate by reference and be subject to this Statement
of Terms and Conditions and the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Section V, an Option shall be exercisable
during the Option Period in accordance with the following vesting schedule:
(i) 25% of the Shares subject to the Option shall vest on the first anniversary
of the Grant Date; (ii) an additional 25% of the Shares shall vest on the second
anniversary of the Grant Date; (iii) an additional 25% of the Shares shall vest
on the third anniversary of the Grant Date; and (iv) the remaining 25% of the
Shares subject to the Option shall vest on the fourth anniversary of the Grant
Date. Notwithstanding the foregoing, the Administrator may specify a different
vesting schedule at the time the Option is granted and as specified in the
Option Agreement.
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Section V. No Option may be exercised for less
than 5% of the total number of Shares then available for exercise under such
Option. In no event shall the Corporation be required to issue fractional
shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:
          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of

1



--------------------------------------------------------------------------------



 



employment or on the Termination Date, whichever occurs first and in all cases
the Option shall be exercisable only to the extent that it was exercisable under
the provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
affiliate because of his or her Short-Term Disability or because the Participant
is on an approved leave of absence, the Participant shall not be deemed during
the period of any such absence, by virtue of such absence alone, to have
terminated employment with the Corporation or an affiliate except as the
Administrator may otherwise expressly determine. Notwithstanding the foregoing,
if the Participant is on a voluntarily leave of absence for the purpose of
serving the government of the country of which the Participant is a citizen or
in which the Participant’s principal place of employment is located and such
leave exceeds twelve months in duration, then the Participant shall be deemed to
have terminated employment with the Corporation or an affiliate for purposes of
this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates due to his or her Long-Term Disability during
the Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option shall become fully exercisable and the Option Period
shall end three years after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:
               (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
               (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
               (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an affiliate is subsequently rehired prior to the expiration of
his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section II.5 shall be reduced by the number days between the date of the
Participant’s initial termination of employment and his or her re-hire date;
provided, however, that if the rehired Participant continues to be employed by
the Corporation or an affiliate for at least one year from his or her rehire
date, then the post termination exercise period for the Option shall be
determined in accordance with Sections II.5(A) through (F) and shall not be
adjusted as described above.

2



--------------------------------------------------------------------------------



 



     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:
          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. The Participant may pay the Exercise Price,
in whole or in part, by tendering to the Corporation or its authorized
representative Shares which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares, which have been
owned by the Participant for at least six months prior to said tender, of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. In the event a Participant tenders Shares to pay the Exercise Price,
tender of Shares acquired through exercise of an Incentive Stock Option may
result in unfavorable income tax consequences unless such Shares are held for at
least two years from the Grant Date of the Incentive Stock Option and one year
from the date of exercise of the Incentive Stock Option. The Corporation or its
authorized representative may accept payment of the Exercise Price in the form
of a Participant’s personal check. Payment may also be made by delivery
(including by FAX transmission) to the Corporation or its authorized
representative of an executed irrevocable option exercise form together with
irrevocable instructions to an approved registered investment broker to sell
Shares in an amount sufficient to pay the Exercise Price plus any applicable
withholding taxes and to transfer the proceeds of such sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the Securities Act of 1933, as amended (the “Securities
Act”) and with respect to which no stop order suspending the effectiveness
thereof has been issued, and (2) any other sale of the Shares with respect to
which, in the opinion of counsel for the Corporation, such assurance is not
required to be given in order to comply with the provisions of the Securities
Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s unrestricted interest in the
purchased Shares; provided, however, that the time of such delivery may be
postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act; and (iii) any
Participant, who is a senior executive officer recommended by the Chief
Executive Officer and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.
     8. No Shareholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a shareholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.

3



--------------------------------------------------------------------------------



 



III.   RESTRICTED STOCK

     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan, the
Restricted Stock Agreement and herein, the Corporation shall cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s interest in the Restricted Stock.
From and after the Grant Date, the Participant shall have absolute ownership of
such shares of Restricted Stock, including the right to vote and to receive
dividends thereon, subject to the terms, conditions and restrictions described
in the Plan, the Restricted Stock Agreement and this Statement of Terms and
Conditions.
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Agreement or this Statement of Terms
and Conditions.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse, shares of Restricted Stock granted to a Participant:
(i) shall not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its affiliates shall terminate for any reason (except as
otherwise provided in the Plan or in Section III.3(B)) be returned to the
Corporation forthwith, and all the rights of the Participant to such shares
shall immediately terminate. If a Participant is absent from work with the
Corporation or an affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all shares of stock granted to such
Participant pursuant to such Restricted Stock Award on the date of such
termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement to the contrary, if a Participant who has been in the continuous
employment of the Corporation or any of its affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation of
an affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Award
effective as of the date of the Participant’s Early Retirement.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.
     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Administrator to pay to the Corporation in the year of such

4



--------------------------------------------------------------------------------



 



grant, any federal, state or local taxes required to be withheld with respect to
such shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing shares of stock granted pursuant to a Restricted Stock
grant may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan, the Restricted Stock Agreement and this
Statement of Terms and Conditions.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, an
appropriate book entry recording the Participant’s interest in the unrestricted
Shares shall be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Agreement shall incorporate by reference and be subject
to this Statement of Terms and Conditions and the terms and conditions of the
Plan.
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement or this Statement of Terms and Conditions.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an affiliates (except as otherwise provided in the Plan or
in Section III.3(B) or (C)) prior to the lapse of the restrictions imposed on
the Award, the unvested Restricted Stock Units or Performance Shares shall be
returned to the Corporation, and all the rights of the Participant to such Share
Equivalents shall immediately terminate. If a Participant is absent from work
with the Corporation or an affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Unit Agreement or Performance Share Agreement to the contrary, if a
Participant who has been in continuous employment of the Corporation or any of
its affiliates since the Grant Date of a Restricted Stock Unit Award or
Performance Share Award ceases to be a bona fide employee of the Corporation of
an affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Units or
Performance Shares effective as of the date of the Participant’s Early
Retirement.

5



--------------------------------------------------------------------------------



 



     3. Dividend Equivalents. Dividend equivalents shall be credited in respect
of Restricted Stock Units and Performance Shares. Cash dividends shall be
credited on behalf of the Participant to a deferred cash account (in a manner
designed to comply with Code Section 409A). Stock dividends shall be converted
into additional Restricted Stock Units or Performance Shares, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award or Performance Shares, including the same vesting restrictions as the
underlying award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber such Restricted Stock Units or Performance Shares,
other than pursuant to a qualified domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act.
     5. No Shareholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a shareholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the payment of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Sections IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares in the form of a an appropriate book entry entered in the records
of the Corporation’s transfer agent recording the Participant’s unrestricted
interest in the number of Shares equal to the number of vested Share Equivalents
subject to the Restricted Stock Unit Award or Performance Shares. The foregoing
notwithstanding, the Participant may elect to defer payment of the Restricted
Stock Units in the manner described in Section IV.7.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be entitled to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. Each Participant must
indicate the percentage (expressed in whole percentages) he or she chooses to
defer of any payment he or she may be entitled to receive. If no notice is
given, the Participant shall be deemed to have made no deferral election. Each
deferral election filed with the Corporation shall become irrevocable in
accordance with the terms and conditions of the Corporation’s Deferred
Compensation Administration Plan II (DCAP II) (or any successor plan) and in
compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
     Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such shares or share equivalents shall be returned to the
Corporation and all of the rights of the Participant to such shares or share
equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any shares of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such shares of Restricted Stock, the
Restricted Stock Units or the Performance Shares, measured at the date such
shares or share equivalents vested.
     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its affiliates:

6



--------------------------------------------------------------------------------



 



          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its affiliates and obtained by the Participant
during the term of his employment, whether or not they are the Participant’s
work product. Examples of such confidential information or trade secrets
include, without limitation, customer lists, supplier lists, pricing and cost
data, computer programs, delivery routes, advertising plans, wage and salary
data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its affiliates intends or expects secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents or
information contained therein, upon termination of employment, whether pursuant
to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its affiliates at the time of the termination of the Participant’s employment
with the Corporation or its affiliates;
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its affiliates, or to breach any contract with the Corporation or
any of its affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its affiliates;
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its affiliates, at any time during the twelve months following
termination of employment with the Corporation.
The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.
Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Corporation’s Common Stock
ceases to be listed for trading on a national securities exchange (an
“Exchange”), any Option, Restricted Stock Award, Restricted Stock Unit Award, or
Performance Shares that are unvested on the effective date of the Change in
Control shall continue to vest according to the terms and conditions of such
Award, provided that such Award is replaced with an award for voting securities
of the resulting corporation or the acquiring corporation, as the case may be,
(including without limitation, the voting securities of any corporation which as
a result of the Change in Control owns the Corporation or all or substantially
all of the Corporation’s assets either directly or through one or more
subsidiaries) (the “Surviving Company”) which are traded on an Exchange (a
“Replacement Award”), which Replacement Award, (i) in the case of Options, shall
consist of options with the number of underlying shares and exercise price
determined in a manner consistent with Code Section 424(a) with vesting and any
other terms continuing in the same manner as the replaced Options; (ii) in the
case of Performance Shares, shall consist of restricted stock or restricted
stock units with a value (determined using the Surviving Company’s stock price
as of the effective date of the Change in Control) equal to the value of the
Performance Shares (determined using the Corporation’s stock price

7



--------------------------------------------------------------------------------



 



and assuming attainment of target performance or actual performance achieved, if
greater, as of the effective date of the Change in Control), with any
restrictions on such restricted stock or restricted stock units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the Replacement Award; and
(iii) in the case of Restricted Stock or Restricted Stock Unit Awards, shall
consist of restricted stock or restricted stock units with a value (determined
using the Surviving Company’s stock price as of the effective date of the Change
in Control) equal to the value of the Restricted Stock or Restricted Stock Unit
Awards (determined using the Corporation’s stock price as of the effective date
of the Change in Control), with any restrictions on such restricted stock or
restricted stock units lapsing at the same time and manner as the replaced
Award; provided, however, that in the event of a termination by the Corporation
without Cause or by the Participant for Good Reason during the vesting period of
any Replacement Award, the Replacement Award shall immediately vest; and
provided further that upon the vesting date of each Replacement Award, in
addition to the fully vested Replacement Award, the Participant shall be
entitled to receive a lump sum cash payment equal to the decrease, if any, in
the value of a share of the Surviving Company’s stock from the effective date of
the Change in Control (as increased on a calendar quarterly basis using an
annual interest rate, as of the last business day of the calendar quarter, for
zero-coupon U.S. government securities with a constant maturity closest in
length to the time period between the effective date of the Change in Control
and the date of the vesting of the Replacement Award) to the time of vesting,
multiplied by the total number of shares or share equivalents subject to the
options, restricted stock, or restricted stock units in the Replacement Award.
If Options, Restricted Stock Awards, Restricted Stock Unit Awards, or
Performance Shares that are unvested at the effective time of the Change in
Control are not replaced with Replacement Awards, such Awards shall immediately
vest and, in the case of Performance Shares, shall vest based upon deemed
attainment of target performance or actual performance achieved, if greater.
     If as a result of a Change in Control, the Corporation’s Common Stock
continues to be listed for trading on an Exchange, any unvested Option,
Restricted Stock Award, or Restricted Stock Unit Award shall continue to vest
according to the terms and conditions of such Award and any Performance Shares
shall be replaced with Restricted Stock or Restricted Stock Units where the
number of such Restricted Stock or Restricted Stock Units shall be equal to the
number of Performance Shares assuming attainment of target performance or actual
performance achieved, if greater, as of the effective date of the Change in
Control with any restrictions on such Restricted Stock or Restricted Stock Units
lapsing at the end of the measuring period over which performance for the
replaced Performance Shares was to be measured prior to the granting of the
replacement Award; provided however, that, in the event of a termination by the
Corporation without Cause or by the Participant for Good Reason during the
vesting period of an Award, such Award shall immediately vest; and provided
further that upon the vesting date of each Award, in addition to the fully
vested Award, the Participant shall be entitled to receive a lump sum cash
payment equal to the decrease, if any, in the value of a Share of the
Corporation’s stock from the effective date of the Change in Control (as
increased on a calendar quarterly basis using an annual interest rate, as of the
last business day of the calendar quarter, for zero-coupon U.S. government
securities with a constant maturity closest in length to the time period between
the effective date of the Change in Control and the date of the vesting of the
award) to the time of vesting, multiplied by the total number of shares or share
equivalents subject to the Options, Restricted Stock, or Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
          (i) Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act), excluding the Corporation or any of its affiliates, a trustee
or any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
          (iii) The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining

8



--------------------------------------------------------------------------------



 



outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation, at least
50% of the combined voting power of the voting securities of the Corporation or
such surviving entity outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or
          (iv) The shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Corporation immediately prior to such transaction or series of
transactions.
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Subject to the terms of any employment
contract entered into by the Corporation and a Participant to the contrary, the
Corporation (or its affiliate which employs him) shall have the right to
terminate or change the terms of employment of a Participant at any time and for
any reason whatsoever.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements.
     3. Information Notification. Any information required to be given under the
terms of a Agreement shall be addressed to the Corporation in care of its
Secretary at McKesson Plaza, One Post Street, San Francisco, California 94104,
and any notice to be given to a Participant shall be addressed to him at the
address indicated beneath his or her name on the Agreement or such other address
as either party may designate in writing to the other. Any such notice shall be
deemed to have been duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified and deposited (postage
or registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under an Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Each Participant shall agree to make appropriate
arrangements with the Corporation and his or her employer for satisfaction of
any applicable federal, state or local income tax withholding requirements or
payroll tax requirements. With respect to the exercise of an Option, such
arrangements may include an election by a Participant to have the Corporation
retain some portion of the Stock acquired pursuant to exercise of the Option to
satisfy such withholding requirements. The election must be made prior to the
date on which the amount to be withheld is determined.
          If a qualifying election is made, then upon exercise of an Option, in
whole or in part, the Corporation will retain the number of Shares having a
value equal to the amount necessary to satisfy any withholding requirements.
Calculation of the number of Shares to be withheld shall be made based on the
closing price of the Stock on the New York Stock Exchange on the date that the
amount of tax to be withheld is determined. In no event, however, shall the
Corporation be required to issue fractional shares of Stock.
          The Administrator shall be authorized to establish such rules, forms
and procedures as it deems necessary to implement the foregoing.

9



--------------------------------------------------------------------------------



 



          With respect the vesting of an Award other than an Option, if the
Participant does not make an arrangement with Corporation and his or her
employer for satisfaction of the applicable income and withholding requirements
or social security requirements in advance of the vesting date, the Corporation
shall retain the number of Shares (that otherwise would have been payable to the
Participant) having a value equal to the amount necessary to satisfy any
withholding requirements. Calculation of the number of such Shares shall be as
described above.
     7. Successors. This Statement of Terms and Conditions and the Award
Agreements shall be binding upon and inure to the benefit of any successor or
successors of the Corporation. “Participant” as used herein shall include the
Participant’s Beneficiary.
     8. California Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Award Agreements shall be governed by
the laws of the State of California.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the Participant’s children in
equal shares, or if none, to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary.
     2. “Cause” means termination of the Participant’s employment with the
Corporation or an affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer (or his designee), is injurious to the Corporation, its employees, or
its customers.
     3. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation equals 65.
     4. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     5. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:
          (A) Any material change by the Corporation in the Participant’s
functions, duties, or responsibilities, which change would cause the
Participant’s position with the Corporation to become of less dignity,
responsibility, importance, or scope from the position and attributes that
applied to the Participant immediately prior to the Change in Control;
          (B) Any significant reduction in the Participant’s base salary
immediately prior to the Change in Control, other than a reduction effected as
part of an across-the-board reduction affecting all executive employees of the
Corporation;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control;
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control; or
          (E) Any change in the person to whom the Participant reports, as this
relationship existed immediately prior to a Change in Control.
     6. “Grant Date” means the date the Administrator grants the Award.

10



--------------------------------------------------------------------------------



 



     7. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability.
     8. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation.
     9. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     10. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.
     11. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     12. “Termination Date” means the date that an Option expires as set forth
in the Option Agreement.

11



--------------------------------------------------------------------------------



 



EMPLOYEES
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND PERFORMANCE
SHARES GRANTED TO EMPLOYEES PURSUANT TO THE 2005 STOCK PLAN
(As Amended through May 23, 2006)
I. INTRODUCTION
     The following terms and conditions shall apply to each Award granted on or
after May 23, 2006 under the Plan to an Employee eligible to participate in the
Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms of the Plan and of any Award made pursuant to the Plan. In
the event of any inconsistency between this Statement of Terms and Conditions
and the Plan, the Plan shall govern. Capitalized terms not otherwise defined in
this Statement of Terms and Conditions shall have the meaning set forth in the
Plan.
II. OPTIONS
     1. Option Notice and Agreement. An Option granted under the Plan shall be
evidenced by an Option Agreement setting forth the terms and conditions of the
Option, including whether the Option is an Incentive Stock Option or a
Nonstatutory Stock Option and the number Shares subject to the Option. Each
Option Agreement shall incorporate by reference and be subject to this Statement
of Terms and Conditions and the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Section V, an Option shall be exercisable
during the Option Period in accordance with the following vesting schedule:
(i) 25% of the Shares subject to the Option shall vest on the first anniversary
of the Grant Date; (ii) an additional 25% of the Shares shall vest on the second
anniversary of the Grant Date; (iii) an additional 25% of the Shares shall vest
on the third anniversary of the Grant Date; and (iv) the remaining 25% of the
Shares subject to the Option shall vest on the fourth anniversary of the Grant
Date. Notwithstanding the foregoing, the Administrator may specify a different
vesting schedule at the time the Option is granted and as specified in the
Option Agreement.
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Section V. No Option may be exercised for less
than 5% of the total number of Shares then available for exercise under such
Option. In no event shall the Corporation be required to issue fractional
shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:
          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of employment or on the Termination Date, whichever
occurs first and in all cases the Option shall be exercisable only to the extent
that it was exercisable under the provisions of the foregoing Section II.4 at
the time of such termination

1



--------------------------------------------------------------------------------



 



of employment. If a Participant is absent from work with the Corporation or an
affiliate because of his or her Short- Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an affiliate except as the
Administrator may otherwise expressly determine. Notwithstanding the foregoing,
if the Participant is on a voluntarily leave of absence for the purpose of
serving the government of the country of which the Participant is a citizen or
in which the Participant’s principal place of employment is located and such
leave exceeds twelve months in duration, then the Participant shall be deemed to
have terminated employment with the Corporation or an affiliate for purposes of
this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its affiliates due to his or her Long-Term Disability during
the Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option shall become fully exercisable and the Option Period
shall end three years after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:
               (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
               (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
               (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an affiliate is subsequently rehired prior to the expiration of
his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section II.5 shall be reduced by the number days between the date of the
Participant’s initial termination of employment and his or her re-hire date;
provided, however, that if the rehired Participant continues to be employed by
the Corporation or an affiliate for at least one year from his or her rehire
date, then the post termination exercise period for the Option shall be
determined in accordance with Sections II.5(A) through (F) and shall not be
adjusted as described above.
     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:

2



--------------------------------------------------------------------------------



 



          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. The Participant may pay the Exercise Price,
in whole or in part, by tendering to the Corporation or its authorized
representative Shares which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares, which have been
owned by the Participant for at least six months prior to said tender, of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. In the event a Participant tenders Shares to pay the Exercise Price,
tender of Shares acquired through exercise of an Incentive Stock Option may
result in unfavorable income tax consequences unless such Shares are held for at
least two years from the Grant Date of the Incentive Stock Option and one year
from the date of exercise of the Incentive Stock Option. The Corporation or its
authorized representative may accept payment of the Exercise Price in the form
of a Participant’s personal check. Payment may also be made by delivery
(including by FAX transmission) to the Corporation or its authorized
representative of an executed irrevocable option exercise form together with
irrevocable instructions to an approved registered investment broker to sell
Shares in an amount sufficient to pay the Exercise Price plus any applicable
withholding taxes and to transfer the proceeds of such sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the Securities Act of 1933, as amended (the “Securities
Act”) and with respect to which no stop order suspending the effectiveness
thereof has been issued, and (2) any other sale of the Shares with respect to
which, in the opinion of counsel for the Corporation, such assurance is not
required to be given in order to comply with the provisions of the Securities
Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s unrestricted interest in the
purchased Shares; provided, however, that the time of such delivery may be
postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act; and (iii) any
Participant, who is a senior executive officer recommended by the Chief
Executive Officer and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.
     8. No Shareholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a shareholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.

3



--------------------------------------------------------------------------------



 



III. RESTRICTED STOCK
     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan, the
Restricted Stock Agreement and herein, the Corporation shall cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s interest in the Restricted Stock.
From and after the Grant Date, the Participant shall have absolute ownership of
such shares of Restricted Stock, including the right to vote and to receive
dividends thereon, subject to the terms, conditions and restrictions described
in the Plan, the Restricted Stock Agreement and this Statement of Terms and
Conditions.
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Agreement or this Statement of Terms
and Conditions.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse, shares of Restricted Stock granted to a Participant:
(i) shall not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its affiliates shall terminate for any reason (except as
otherwise provided in the Plan or in Section III.3(B)) be returned to the
Corporation forthwith, and all the rights of the Participant to such shares
shall immediately terminate. If a Participant is absent from work with the
Corporation or an affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all shares of stock granted to such
Participant pursuant to such Restricted Stock Award on the date of such
termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement to the contrary, if a Participant who has been in the continuous
employment of the Corporation or any of its affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation of
an affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Award
effective as of the date of the Participant’s Early Retirement.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.
     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair

4



--------------------------------------------------------------------------------



 



market value of the shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Administrator to pay to the Corporation in the year of such grant, any
federal, state or local taxes required to be withheld with respect to such
shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing shares of stock granted pursuant to a Restricted Stock
grant may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan, the Restricted Stock Agreement and this
Statement of Terms and Conditions.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, an
appropriate book entry recording the Participant’s interest in the unrestricted
Shares shall be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Agreement shall incorporate by reference and be subject
to this Statement of Terms and Conditions and the terms and conditions of the
Plan.
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement or this Statement of Terms and Conditions.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an affiliates (except as otherwise provided in the Plan or
in Section III.3(B) or (C)) prior to the lapse of the restrictions imposed on
the Award, the unvested Restricted Stock Units or Performance Shares shall be
returned to the Corporation, and all the rights of the Participant to such Share
Equivalents shall immediately terminate. If a Participant is absent from work
with the Corporation or an affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an affiliate for purposes of this Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Unit Agreement or Performance Share Agreement to the contrary, if a
Participant who has been in continuous employment of the Corporation or any of
its affiliates since the Grant Date of a Restricted Stock Unit Award or
Performance Share Award ceases to be a bona fide employee of the Corporation of
an affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of

5



--------------------------------------------------------------------------------



 



the Participant’s Restricted Stock Units or Performance Shares effective as of
the date of the Participant’s Early Retirement.
     3. Dividend Equivalents. Dividend equivalents shall be credited in respect
of Restricted Stock Units and Performance Shares. Cash dividends shall be
credited on behalf of the Participant to a deferred cash account (in a manner
designed to comply with Code Section 409A). Stock dividends shall be converted
into additional Restricted Stock Units or Performance Shares, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award or Performance Shares, including the same vesting restrictions as the
underlying award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber such Restricted Stock Units or Performance Shares,
other than pursuant to a qualified domestic relations order as defined in the
Code or Title I of the Employee Retirement Income Security Act.
     5. No Shareholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a shareholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the payment of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Sections IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares in the form of a an appropriate book entry entered in the records
of the Corporation’s transfer agent recording the Participant’s unrestricted
interest in the number of Shares equal to the number of vested Share Equivalents
subject to the Restricted Stock Unit Award or Performance Shares. The foregoing
notwithstanding, the Participant may elect to defer payment of the Restricted
Stock Units in the manner described in Section IV.7.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be entitled to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. Each Participant must
indicate the percentage (expressed in whole percentages) he or she chooses to
defer of any payment he or she may be entitled to receive. If no notice is
given, the Participant shall be deemed to have made no deferral election. Each
deferral election filed with the Corporation shall become irrevocable in
accordance with the terms and conditions of the Corporation’s Deferred
Compensation Administration Plan II (DCAP II) (or any successor plan) and in
compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
     Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such shares or share equivalents shall be returned to the
Corporation and all of the rights of the Participant to such shares or share
equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any shares of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such shares of Restricted Stock, the
Restricted Stock Units or the Performance Shares, measured at the date such
shares or share equivalents vested.

6



--------------------------------------------------------------------------------



 



     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its affiliates:
          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its affiliates and obtained by the Participant
during the term of his employment, whether or not they are the Participant’s
work product. Examples of such confidential information or trade secrets
include, without limitation, customer lists, supplier lists, pricing and cost
data, computer programs, delivery routes, advertising plans, wage and salary
data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its affiliates intends or expects secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents or
information contained therein, upon termination of employment, whether pursuant
to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its affiliates at the time of the termination of the Participant’s employment
with the Corporation or its affiliates;
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its affiliates, or to breach any contract with the Corporation or
any of its affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its affiliates;
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its affiliates, at any time during the twelve months following
termination of employment with the Corporation.
The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.
Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Corporation’s Common Stock
ceases to be listed for trading on a national securities exchange (an
“Exchange”), any Option, Restricted Stock Award, Restricted Stock Unit Award, or
Performance Shares that are unvested on the effective date of the Change in
Control shall continue to vest according to the terms and conditions of such
Award, provided that such Award is replaced with an award for voting securities
of the resulting corporation or the acquiring corporation, as the case may be,
(including without limitation, the voting securities of any corporation which as
a result of the Change in Control owns the Corporation or all or substantially
all of the Corporation’s assets either directly or through one or more
subsidiaries) (the “Surviving Company”) which are traded on an Exchange (a
“Replacement Award”), which Replacement Award, (i) in the case of Options, shall
consist of options with the number of underlying shares and exercise price
determined in a manner consistent with Code Section 424(a) with vesting and any
other terms continuing in the

7



--------------------------------------------------------------------------------



 



same manner as the replaced Options; (ii) in the case of Performance Shares,
shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Unit Awards, shall consist of restricted
stock or restricted stock units with a value (determined using the Surviving
Company’s stock price as of the effective date of the Change in Control) equal
to the value of the Restricted Stock or Restricted Stock Unit Awards (determined
using the Corporation’s stock price as of the effective date of the Change in
Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the same time and manner as the replaced Award; provided,
however, that in the event of a termination by the Corporation without Cause or
by the Participant for Good Reason during the vesting period of any Replacement
Award, the Replacement Award shall immediately vest; and provided further that
upon the vesting date of each Replacement Award, in addition to the fully vested
Replacement Award, the Participant shall be entitled to receive a lump sum cash
payment equal to the decrease, if any, in the value of a share of the Surviving
Company’s stock from the effective date of the Change in Control (as increased
on a calendar quarterly basis using an annual interest rate, as of the last
business day of the calendar quarter, for zero-coupon U.S. government securities
with a constant maturity closest in length to the time period between the
effective date of the Change in Control and the date of the vesting of the
Replacement Award) to the time of vesting, multiplied by the total number of
shares or share equivalents subject to the options, restricted stock, or
restricted stock units in the Replacement Award. If Options, Restricted Stock
Awards, Restricted Stock Unit Awards, or Performance Shares that are unvested at
the effective time of the Change in Control are not replaced with Replacement
Awards, such Awards shall immediately vest and, in the case of Performance
Shares, shall vest based upon deemed attainment of target performance or actual
performance achieved, if greater.
     If as a result of a Change in Control, the Corporation’s Common Stock
continues to be listed for trading on an Exchange, any unvested Option,
Restricted Stock Award, or Restricted Stock Unit Award shall continue to vest
according to the terms and conditions of such Award and any Performance Shares
shall be replaced with Restricted Stock or Restricted Stock Units where the
number of such Restricted Stock or Restricted Stock Units shall be equal to the
number of Performance Shares assuming attainment of target performance or actual
performance achieved, if greater, as of the effective date of the Change in
Control with any restrictions on such Restricted Stock or Restricted Stock Units
lapsing at the end of the measuring period over which performance for the
replaced Performance Shares was to be measured prior to the granting of the
replacement Award; provided however, that, in the event of a termination by the
Corporation without Cause or by the Participant for Good Reason during the
vesting period of an Award, such Award shall immediately vest; and provided
further that upon the vesting date of each Award, in addition to the fully
vested Award, the Participant shall be entitled to receive a lump sum cash
payment equal to the decrease, if any, in the value of a Share of the
Corporation’s stock from the effective date of the Change in Control (as
increased on a calendar quarterly basis using an annual interest rate, as of the
last business day of the calendar quarter, for zero-coupon U.S. government
securities with a constant maturity closest in length to the time period between
the effective date of the Change in Control and the date of the vesting of the
award) to the time of vesting, multiplied by the total number of shares or share
equivalents subject to the Options, Restricted Stock, or Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
               (i) Any “person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act), excluding the Corporation or any of its affiliates,
a trustee or any fiduciary holding securities under an employee benefit plan of
the Corporation or any of its affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
               (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

8



--------------------------------------------------------------------------------



 



               (iii) The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 50% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or
               (iv) The shareholders of the Corporation approve a plan of
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Corporation immediately prior to such transaction or series of
transactions.
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Subject to the terms of any employment
contract entered into by the Corporation and a Participant to the contrary, the
Corporation (or its affiliate which employs him) shall have the right to
terminate or change the terms of employment of a Participant at any time and for
any reason whatsoever.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements.
     3. Information Notification. Any information required to be given under the
terms of a Agreement shall be addressed to the Corporation in care of its
Secretary at McKesson Plaza, One Post Street, San Francisco, California 94104,
and any notice to be given to a Participant shall be addressed to him at the
address indicated beneath his or her name on the Agreement or such other address
as either party may designate in writing to the other. Any such notice shall be
deemed to have been duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified and deposited (postage
or registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under an Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Each Participant shall agree to make appropriate
arrangements with the Corporation and his or her employer for satisfaction of
any applicable federal, state or local income tax withholding requirements or
payroll tax requirements. With respect to the exercise of an Option, such
arrangements may include an election by a Participant to have the Corporation
retain some portion of the Stock acquired pursuant to exercise of the Option to
satisfy such withholding requirements. The election must be made prior to the
date on which the amount to be withheld is determined.
          If a qualifying election is made, then upon exercise of an Option, in
whole or in part, the Corporation will retain the number of Shares having a
value equal to the amount necessary to satisfy any withholding requirements.
Calculation of the number of Shares to be withheld shall be made based on the
closing price of the Stock on the New York Stock Exchange on the date that the
amount of tax to be withheld is determined. In no event, however, shall the
Corporation be required to issue fractional shares of Stock.
          The Administrator shall be authorized to establish such rules, forms
and procedures as it deems necessary to implement the foregoing.

9



--------------------------------------------------------------------------------



 



          With respect the vesting of an Award other than an Option, if the
Participant does not make an arrangement with Corporation and his or her
employer for satisfaction of the applicable income and withholding requirements
or social security requirements in advance of the vesting date, the Corporation
shall retain the number of Shares (that otherwise would have been payable to the
Participant) having a value equal to the amount necessary to satisfy any
withholding requirements. Calculation of the number of such Shares shall be as
described above.
     7. Successors. This Statement of Terms and Conditions and the Award
Agreements shall be binding upon and inure to the benefit of any successor or
successors of the Corporation. “Participant” as used herein shall include the
Participant’s Beneficiary.
     8. California Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Award Agreements shall be governed by
the laws of the State of California.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the Participant’s children in
equal shares, or if none, to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary.
     2. “Cause” means termination of the Participant’s employment with the
Corporation or an affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer (or his designee), is injurious to the Corporation, its employees, or
its customers.
     3. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation equals 65.
     4. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     5. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:
          (A) Any material change by the Corporation in the Participant’s
functions, duties, or responsibilities, which change would cause the
Participant’s position with the Corporation to become of less dignity,
responsibility, importance, or scope from the position and attributes that
applied to the Participant immediately prior to the Change in Control;
          (B) Any significant reduction in the Participant’s base salary
immediately prior to the Change in Control, other than a reduction effected as
part of an across-the-board reduction affecting all Plan participants;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control; or
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control.
     6. “Grant Date” means the date the Administrator grants the Award.
     7. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability.

10



--------------------------------------------------------------------------------



 



     8. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation.
     9. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     10. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.
     11. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     12. “Termination Date” means the date that an Option expires as set forth
in the Option Agreement.

11



--------------------------------------------------------------------------------



 



CEO/OFFICERS/EMPLOYEES
FORM OF
MCKESSON CORPORATION
2005 STOCK PLAN — STOCK OPTION GRANT NOTICE

         
Name
  Type of Option:   Non-Qualified Stock
 
       
Address
  Grant Date:    
 
       
 
  Shares Granted:    
 
       
 
  Price per Share:    
 
       
 
  Vesting Schedule:    
 
       
 
  Expiration Date:    

McKesson Corporation (the “Company”) is pleased to grant you a nonqualified
stock option under the Company’s 2005 Stock Plan (the “Plan”) to purchase shares
of common stock of the Company (“Shares”). This Grant Notice (“Notice”),
together with the Statement of Terms and Conditions Applicable to Stock Options
Granted Pursuant to the Plan (the “STC”) set forth the terms of your grant. The
STC and the Prospectus covering the shares granted are included with this
Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN IMPORTANT
INFORMATION SPECIFIC TO THIS GRANT OF AN OPTION. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.
This option is subject to earlier termination than the expiration date set above
in certain circumstances, as set forth in the plan.
For more information about stock options and how to exercise your options, visit
the Corporate Secretary’s web site on McKNet/Inside McKesson/Corporate
Departments/Corp. Secretary Dept. and click on Stock Plan Administration.
By signing below, I acknowledge that:

1.   I have previously received a copy of the McKesson Corporation Annual Report
on Form 10-K for the most recent fiscal year (“Form 
10-K”); or   2.   I have notice of the availability of the Form 10-K on the
company’s web site, at www.mckesson.com under Investor Resources; and   3.   I
have access to the Company’s web site; and   4.   I consent to receiving a copy
of the Form 10-K electronically.   5.   I accept ALL the terms and conditions as
set forth in the Prospectus, the Plan and the Statement of Terms and Conditions
Applicable to stock Options Granted Pursuant to the Plan.

To receive a paper copy of the Plan or the Form 10-K, please contact the
Corporate Secretary’s office at 415-983-8367.
IN WITNESS WHEREOF, the Optionee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

                                   
Signature
  Date       Optionee Signature   Date    

     
PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:
  ATTACHMENTS:
 
 
•   2005 Stock Plan Prospectus
McKesson Corporation
Stock Administration
One Post Street, 35th Floor
San Francisco, CA 94104
Attention: Evelyn Shaffer
 
•   STs&Cs Applicable to Options, Restricted Stock, Restrict Stock Units and
Performance Share Granted to [Title] pursuant to the 2005 Stock Plan
•  Designation of Beneficiary Form

1



--------------------------------------------------------------------------------



 



OUTSIDE DIRECTORS
FORM OF
McKESSON CORPORATION
OUTSIDE DIRECTORS AUTOMATIC ANNUAL RESTRICTED STOCK UNIT
GRANT AGREEMENT 2005 STOCK PLAN
The Board of Directors of McKesson Corporation has approved a grant to you (the
“Grantee”) Restricted Stock Units (“RSUs”) pursuant to the McKesson Corporation
2005 Stock Plan (the “Plan”), as described below.

     
Grantee Name:
   
 
   
Grantee Address:
   
 
   
Number of RSUs of Granted:
   
 
   
Date of Grant:
   
 
   
Vesting Dates:
   

Vesting Schedule:                                                             .
By their signatures below, the Company and the Grantee agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan and the Statement of Terms and Conditions attached
hereto. The Plan and the Statement of Terms and Conditions are incorporated
herein by reference. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Plan or in the Statement of Terms and
Conditions, as applicable. The Grantee acknowledges receipt of a copy of the
Plan, the Statement of Terms and Conditions and the Plan Prospectus, represents
that the Grantee has carefully read and is familiar with their provisions, and
hereby accepts the RSUs subject to all of their terms and conditions. The
Grantee acknowledges that there may be adverse tax consequences upon settlement
of the RSUs or disposition of the shares, if any, received in connection
therewith and that Grantee should consult a tax adviser prior to such settlement
or disposition.
Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to
Evelyn Shaffer, Stock Administrator, McKesson Corporation, One Post Street, 35th
Floor, San Francisco, CA 94104.

                      MCKESSON CORPORATION       GRANTEE    
 
                   
By:
              Date:    
 
                   

ATTACHMENTS:
 

*   McKesson Corporation 2005 Stock Plan Prospectus for Non-Employee Directors  
*   Statement of Terms and Conditions Applicable to Restricted Stock Units
granted to Outside Directors pursuant to the 2005 Stock Plan   *   Designation
of Beneficiary Form

1



--------------------------------------------------------------------------------



 



CEO/OFFICERS/EMPLOYEES
FORM OF
McKESSON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
2005 STOCK PLAN
The Board of Directors of McKesson Corporation has approved a grant to you (the
“Grantee”) Restricted Stock Units (“RSUs”) pursuant to the McKesson Corporation
2005 Stock Plan (the “Plan”), as described below.

 
Grantee Name:
 
Grantee Address:
 
Number of RSUs of Granted:
 
Date of Grant:
 
Vesting Dates:

Vesting Schedule: Provided you continue to provide services to the Company or
any subsidiary or parent of the Company through the vesting date, the RSUs will
become                     % vested on                      and remaining
                    % vested on                    .
By their signatures below, the Company and the Grantee agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan and the Statement of Terms and Conditions attached
hereto. The Plan and the Statement of Terms and Conditions are incorporated
herein by reference. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Plan or in the Statement of Terms and
Conditions, as applicable. The Grantee acknowledges receipt of a copy of the
Plan, the Statement of Terms and Conditions and the Plan Prospectus, represents
that the Grantee has carefully read and is familiar with their provisions, and
hereby accepts the RSUs subject to all of their terms and conditions. The
Grantee acknowledges that there may be adverse tax consequences upon settlement
of the RSUs or disposition of the shares, if any, received in connection
therewith and that Grantee should consult a tax adviser prior to such settlement
or disposition.
Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to
Evelyn Shaffer, Stock Administrator, McKesson Corporation, One Post Street, 35th
Floor, San Francisco, CA 94104.

                      MCKESSON CORPORATION       GRANTEE    
 
                   
By:
              Date:    
 
                   

ATTACHMENTS:
 

*   McKesson Corporation 2005 Stock Plan Prospectus   *   Statement of Terms and
Conditions Applicable to Options, Restricted Stocks, Restricted Stock Units and
Performance Shares Granted to [Title] pursuant to the 2005 Stock Plan   *  
Withholding Election Form for Restricted Stock Units   *   Designation of
Beneficiary Form

1